

Exhibit 10.47


                                    
CHANGE IN CONTROL AGREEMENT
This CHANGE IN CONTROL AGREEMENT (the "Agreement") is entered into effective as
of DATE (the “Effective Date”), by and between HOLLY ENERGY PARTNERS, L.P., a
Delaware limited partnership (the "Partnership") and NAME (the "Employee").
W I T N E S S E T H:
WHEREAS, the Employee is currently employed by Holly Logistic Services, L.L.C.,
a Delaware limited liability company (“HLS”) and a wholly owned subsidiary of
HollyFrontier Corporation, a Delaware corporation (“HFC”), and is an integral
part of the management of HLS and of the Partnership;
WHEREAS, the Partnership considers it essential to the best interests of its
unitholders to foster the continuous employment of key management personnel such
as Employee;
WHEREAS, the Partnership recognizes that the possibility of a Change in Control
(as defined herein) will cause uncertainty and distract the Employee from his
assigned duties to the detriment of HFC, HLS, and the Partnership; and
WHEREAS, the Board of Directors of HLS (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the Employee’s
continued attention and dedication to the Employee’s assigned duties in the
event of a Change in Control.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
Employee and the Partnership hereby agree as follows:
Section 1: Definitions
The following terms shall have the meanings set forth below whenever used
herein:
(a)    “Affiliate” shall mean a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, a specified person.
(b)    “Base Salary” shall mean the amount Employee was entitled to receive as
salary on an annualized basis immediately prior to termination of Employee’s
employment (or, if greater, immediately prior to a Change in Control), including
any amounts deferred pursuant to any deferred compensation program, but
excluding all bonus, overtime, welfare benefit premium reimbursement and
incentive compensation, payable by the General Partner or the Partnership
(including any amounts reimbursed by the Partnership) as consideration for the
Employee’s services.
(c)    “Beneficial Owner” shall mean the beneficial owner of a security as
determined pursuant to Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended.


A-1



--------------------------------------------------------------------------------



Exhibit 10.47


(d)    “Bonus” shall mean an amount equal to the average of the annual bonus
amount actually paid to the Employee for the previous three (3) years (or, if
such Employee has been employed for less than 3 years, the average bonus amount
actually paid to the Employee for the years employed) by HFC, the General
Partner or the Partnership (including any amounts reimbursed by the
Partnership).
(e)    “Cause” shall mean the Employee’s (i) engagement in any act of willful
gross negligence or willful misconduct on a matter that is not inconsequential,
as reasonably determined by the Partnership in good faith, or (ii) conviction of
a felony. For purposes hereof, no act or failure to act, on the Employee’s part,
shall be deemed “willful” if the Employee reasonably believed such acts or
omissions were in the best interests of HFC, the General Partner, or the
Partnership.
(f)    “Change in Control” shall mean the occurrence of one of the following:
(i)    Any Person, or more than one Person acting as a group (as defined in
Treasury regulation 1.409A-3(g)(5)(v)(B)), other than (1) HFC, the General
Partner, the Partnership, or any of their respective Subsidiaries, (2) a trustee
or other fiduciary holding securities under an employee benefit plan of HFC, the
General Partner, the Partnership, or any of their Affiliates, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation (or other entity) owned, directly or indirectly, by
stockholders or unitholders, as applicable, of HFC, the General Partner, or the
Partnership in substantially the same proportions as their ownership interests
in HFC, the General Partner, or the Partnership, as applicable, becomes the
Beneficial Owner, directly or indirectly, of securities of HFC, the General
Partner, or the Partnership representing (A) more than fifty percent (50%) of
the combined voting power of the then outstanding securities of HFC, the General
Partner, or the Partnership, or (B) more than fifty percent (50%) of the then
outstanding common stock or membership interests, as applicable, of HFC or the
General Partner, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in Section 1(f)(iii)(A) below.
(ii)    A majority of the members of the Board of Directors of HFC (the “HFC
Board”) are replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the HFC
Board prior to the date of the appointment or election.
(iii)    There is consummated a merger or consolidation of HFC, the General
Partner, the Partnership, or any direct or indirect Subsidiary of HFC, the
General Partner, or the Partnership with any other corporation or entity, except
if:
(A)    the merger or consolidation results in the voting securities of HFC, the
General Partner, or the Partnership, as applicable, outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least fifty percent (50%) of the combined voting power of the voting
securities of HFC, the General Partner, the Partnership or such surviving entity
or any parent thereof, as applicable, outstanding immediately after such merger
or consolidation; or


A-2



--------------------------------------------------------------------------------



Exhibit 10.47


(B)    the merger or consolidation is effected to implement a recapitalization
(or similar transaction) of HFC, the General Partner, or the Partnership, as
applicable, in which no Person becomes the Beneficial Owner, directly or
indirectly, of securities of HFC, the General Partner, or the Partnership
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of HFC, the General Partner, or the Partnership.
(iv)    The stockholders or unitholders, as applicable, of HFC or the
Partnership approve a plan of complete liquidation or dissolution of HFC or the
Partnership, as applicable, or an agreement for the sale or disposition by HFC
or the Partnership of all or substantially all of the assets of HFC or the
Partnership, as applicable, other than a sale or disposition by HFC or the
Partnership of all or substantially all of their respective assets to an entity
at least sixty percent (60%) of the combined voting power of the voting
securities of which is owned by the stockholders, membership interestholders or
unitholders, as applicable, of HFC, the General Partner or the Partnership in
substantially the same proportions as their ownership of HFC, the General
Partner or the Partnership, as applicable, immediately prior to such sale.
The definition of Change in Control set forth in this Section 1(f) shall, for
all purposes, be interpreted in compliance with the Nonqualified Deferred
Compensation Rules, and the Partnership is permitted to use its good faith
discretion in determining whether a Change in Control has occurred under this
Section 1(f). No transaction is intended to constitute a Change in Control for
purposes of the Agreement unless it would also constitute a change in control
under the Nonqualified Deferred Compensation Rules.
(g)     “Code” shall mean the Internal Revenue Code of 1986, as amended.
(h)    “General Partner” shall mean the entity or entities holding the direct or
indirect general partnership interest in the Partnership, including, as of the
date of this Agreement, HLS and HEP Logistics Holdings, L.P.
(i)    “Good Reason” shall mean, without the express written consent of the
Employee, the occurrence of any of the following:
(i)    the material reduction in the Employee’s authority, duties or
responsibilities from those in effect immediately prior to the Change in
Control, or a material reduction in the authority, duties or responsibilities of
the supervisor to whom Employee is required to report;
(ii)     a material reduction in the Employee’s base compensation in effect
immediately before the Change in Control; or
(iii)    the relocation of the Employee to an office or location more than fifty
(50) miles from the location at which the Employee normally performed Employee’s
services immediately prior to the occurrence of a Change in Control, except for
travel reasonably required in the performance of the Employee’s
responsibilities.
Notwithstanding the foregoing, in the case of the Employee’s allegation of Good
Reason: (A) Employee shall provide notice to the Partnership of the event
alleged to constitute Good Reason


A-3



--------------------------------------------------------------------------------



Exhibit 10.47


within ninety (90) days of the occurrence of such event, and (B) HFC, the
General Partner, and the Partnership shall each be given the opportunity to
remedy the alleged Good Reason event within thirty (30) days from receipt of
notice of such allegation. If the alleged Good Reason event has not been cured
by the end of the 30 day cure period, the Employee’s employment will
automatically terminate on the first day immediately following the last day of
such cure period.
(j)    “Nonqualified Deferred Compensation Rules” shall mean the limitations and
requirements set forth in section 409A of the Code, the regulations promulgated
thereunder, and any additional guidance issued by the Internal Revenue Service
related thereto.
(k)    “Person” shall mean any individual, group, partnership, corporation,
association, trust, or other entity or organization.
(l)    “Protection Period” shall mean the twenty-four (24) month period
beginning on the date of the Change in Control.
(m)    “Subsidiary” shall mean, as to any Person, a corporation or other entity
of which a majority of the combined voting power of the outstanding voting
securities is owned, directly or indirectly, by that Person.
(n)    “Termination Event” shall mean the Employee’s Termination of Employment:
(i)    by HFC, the General Partner, the Partnership or any successor of the
foregoing without Cause;
(ii)     by HFC, the General Partner, the Partnership or any successor of the
foregoing as a condition to the consummation of (or entry into, provided the
transaction is consummated) the Change in Control transaction; or
(iii)     by the Employee for Good Reason.
Notwithstanding the occurrence of the one of the events listed above in Section
1(n)(i) through 1(n)(iii) hereof, a Termination Event shall not have occurred
for purposes of this Agreement if (A) the Employee either (I) remains employed
by any of HFC, a General Partner, the Partnership, or an Affiliate of any of the
foregoing, or (II) is offered employment with any of HFC, a General Partner, the
Partnership or any Affiliate of the foregoing, within thirty (30) days after the
occurrence of such event, and (B) such employment is on substantially the same
terms in the aggregate (determined without regard to any change in title,
reporting relationship, or size of the employing affiliated group) as the
Employee’s employment in effect immediately prior to the occurrence of such
event.
(o)    “Termination of Employment” shall mean a termination of Employee’s
employment within the meaning of Treas. Reg. § 1.409A-1(h)(1)(ii).


A-4



--------------------------------------------------------------------------------



Exhibit 10.47


Section 2:     Term of Agreement
The term of this Agreement (the "Term") shall be for the period which commences
on the Effective Date and which terminates on the day prior to the three (3)
year anniversary of the Effective Date; provided, however, that the Term of this
Agreement will be automatically extended for an additional one (1) year period
as of the second anniversary of the Effective Date and any anniversary of the
Effective Date occurring thereafter, unless the Partnership cancels further
extension of this Agreement by giving notice to the Employee at least sixty (60)
days prior to the second anniversary of the Effective Date and any anniversary
of the Effective Date occurring thereafter. Upon a Change in Control during the
Term, the Term will be extended (or reduced, as the case may be) through the end
of the Protection Period, immediately following which time this Agreement will
terminate. If, prior to a Change in Control, the Employee ceases for any reason
(other than pursuant to a Termination Event) to be an employee of HFC, the
General Partner, or the Partnership, thereupon the Term shall be deemed to have
expired and this Agreement shall immediately terminate and be of no further
effect. Notwithstanding the expiration of the Term or other termination of this
Agreement, %3. Sections 5(a), 6(d) and 6(k) of this Agreement shall survive any
expiration or termination of this Agreement, and %3. if a Change in Control
shall occur prior to the expiration of the Term or other termination of this
Agreement, the terms of this Agreement shall survive to the extent necessary to
enable Employee to enforce his rights under Sections 3 and 4 of this Agreement.
Section 3:     Severance Benefits
(a)    Termination due to a Termination Event. In the event that the Employee’s
employment is terminated due to the occurrence of a Termination Event in
connection with or within two years after a Change in Control, the Employee
shall be entitled to the following payments and other benefits:
(i)    The Partnership shall pay to the Employee a lump sum cash amount equal to
the sum of (A) the Employee’s accrued and unpaid salary as of his date of
termination plus (B) reimbursement for all expenses reasonably and necessarily
incurred by the Employee (in accordance with company policy) prior to
termination in connection with the business of HFC, the General Partner, or the
Partnership plus (C) any accrued vacation pay, to the extent not theretofore
paid. This amount shall be paid within ten (10) days of the Employee’s
Termination of Employment.
(ii)    The Partnership shall pay to the Employee an additional lump sum cash
amount equal to the severance multiple set forth in the table below (the
“Severance Multiple”) times the sum of the Employee’s Base Salary plus the
Employee’s Bonus. This amount shall be payable at the time and subject to the
requirements specified in Section 3(c) hereof. The Severance Multiple will be
determined based on the Employee’s designated pay grade in effect immediately
prior to the Termination Event (or, if higher, prior to any Good Reason
occurrence triggering a Termination Event).


A-5



--------------------------------------------------------------------------------



Exhibit 10.47


Pay Grade
Severance Multiple
E3
3x
E2
2x
E1
1x
M5
1x
M4
1x
M3
1x



(iii)    The Partnership shall provide (or shall cause one of its Affiliates to
provide) the Employee (and the Employee’s dependents, if applicable), beginning
upon and continuing for a period of one year following the later of (A) his
Termination of Employment, or (B) the Change in Control, with a similar level of
medical and dental insurance benefits upon substantially the same terms and
conditions as existed immediately prior to the Employee’s Termination of
Employment subject to the following:
(A)    To the extent that any such medical or dental benefits are self-funded
and during the period Employee would, but for the continued coverage provided
pursuant to this Section 3(a)(iii), be entitled to continuation coverage with
respect to such benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), if Employee elected such
coverage and paid the applicable premiums (the “COBRA Continuation Period”), the
costs of the continued benefit coverage provided under this Section 3(a)(iii)
will be imputed as income to the Employee and reported on Form W-2. Following
the COBRA Continuation Period, to the extent Employee is still entitled to
continued coverage pursuant to this Section 3(a)(iii), the medical and dental
coverage to be continued under such self-funded arrangement shall be provided in
accordance with the provisions of Treas. Reg. § 1.409A-3(i)(1)(iv)(A) as it
applies to the provision of in-kind benefits.
(B)    Notwithstanding the foregoing provisions of this Section 3(a)(iii), in
the event the Partnership (or one of its Affiliates) is unable to provide any of
the promised medical or dental benefits under existing benefits plans, the
Partnership will reimburse Employee for amounts necessary to enable the Employee
to obtain medical and dental benefits substantially equal to what was provided
to the Employee immediately prior to the Employee’s termination; provided, that
any such reimbursement will be made in accordance with the provisions of Treas.
Reg. § 1.409A-3(i)(1)(iv), including but not limited to the requirements that
(I) the expenses eligible for reimbursement will be determined by reference to
the objective and nondiscretionary criteria set forth in the applicable medical
and dental benefit plans in which the Employee participated immediately prior to
the Employee’s Termination of Employment, (II) the expenses eligible for
reimbursement during one taxable year of the Employee will not affect the
expenses eligible for reimbursement in any other taxable year (provided, that a
limit imposed on the amount of expenses that may be reimbursed over some or all
of the continuation period described in this Section 3(a)(iii) shall not in and
of itself cause the reimbursement arrangement described herein to fail to
satisfy the requirements of Treas. Reg. § 1.409A-3(i)(1)(iv)), (III) the
reimbursement of an eligible expense will be made on or before the last day of
the Employee’s taxable year following the taxable year in which the expense


A-6



--------------------------------------------------------------------------------



Exhibit 10.47


was incurred, and (IV) the right to reimbursement will not be subject to
liquidation or exchange for another benefit.
(C)    Notwithstanding the foregoing provisions of this Section 3(a)(iii), in
the event the Employee becomes reemployed with another employer and becomes
eligible to receive medical and dental benefits similar to the benefits
described herein from such employer, the medical and dental benefit coverage
provided for herein shall terminate. Benefit continuation provided pursuant to
this Section 3(a)(iii) will be applied towards any continuation coverage to
which the Employee is entitled pursuant to COBRA.
(b)    Other Severance Pay. The Employee shall not be entitled to receive
payment under any severance plan, policy or arrangement maintained by HFC, the
General Partner, or the Partnership (other than this Agreement). If the Employee
is entitled to any notice or payment in lieu of any notice of termination of
employment required by Federal, state or local law, including but not limited to
the Worker Adjustment and Retraining Notification Act, the amounts to which the
Employee would otherwise be entitled under this Agreement shall be reduced by
the amount of any such payment in lieu of notice. If the Employee is entitled to
any severance or termination payments under any employment or other agreement
(other than award agreements issued pursuant to the HollyFrontier Corporation
Long-Term Incentive Compensation Plan, the HollyFrontier Omnibus Incentive
Compensation Plan or the Holly Energy Partners, L.P. Long-Term Incentive Plan)
with, or any plan or arrangement of, HFC, the General Partner, or the
Partnership, the payments to which the Employee would otherwise be entitled
under this Agreement shall be reduced by the amount of such payment. Except as
set forth above, the foregoing payments and benefits shall be in addition to and
not in lieu of any payments or benefits to which the Employee and his dependents
may otherwise be entitled to under the compensation and employee benefit plans
of HFC, the General Partner, and the Partnership. Nothing herein shall be deemed
to restrict the right of HFC, the General Partner, or the Partnership to amend
or terminate any such plan in a manner generally applicable to similarly
situated active employees, as applicable, in which event the Employee shall be
entitled to participate on the same basis (including payment of applicable
contributions) as similarly situated active employees.
(c)    Release. Payments under Sections 3(a)(ii) and (iii) shall be conditioned
upon the execution, non-revocation, and delivery of a Release Agreement in the
form attached hereto as Exhibit A (the “Release”) by the Employee within 45 days
of the date of Employee’s Termination of Employment. Notwithstanding the times
of payment otherwise set forth in Section 3(a), the payments due under Sections
3(a)(ii) and (iii) shall be made (or commenced, in the case of the payments due
under Section 3(a)(iii)) to the Employee within fifteen (15) days following
receipt by the Partnership of the Release properly executed (and not revoked) by
the Employee. If the Employee fails to properly execute and deliver the Release
(or revokes the Release), the Employee agrees that he shall not be entitled to
receive the benefits described in Sections 3(a)(ii) and (iii).
(d)    Insurance Policies. In the event of the Employee’s Termination of
Employment or in the event HFC, the General Partner or the Partnership intends
to discontinue maintaining certain life insurance policies, HFC, the General
Partner or the Partnership, as applicable, shall, at the request of the
Employee, assign and transfer to the Employee (or his nominee) each insurance
policy


A-7



--------------------------------------------------------------------------------



Exhibit 10.47


insuring the life of the Employee and owned by HFC, the General Partner, or the
Partnership which has no cash surrender value, to the extent that HFC, the
General Partner, or the Partnership is permitted to do so by the terms of such
insurance policy.
Section 4:     Certain Additional Payments
(a)    Gross Up Payment. In the event it shall be determined, according to the
procedure set forth in Section 4(b), that any part of any payment or benefit
received pursuant to the terms of this Agreement, (the “Contract Payments”) or
any part of any payment or benefit received or to be received by the Employee
throughout or for the Employee’s benefit pursuant to any other plan, arrangement
or agreement of HFC, the General Partner, the Partnership or any of their
respective Affiliates (together with the Contract Payments, the “Payments”)
would be subject to the excise tax imposed by section 4999 of the Code, or if
any interest or penalties are incurred by the Employee with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), it shall then be
determined to what extent the aggregate present value of the Payment equals or
exceeds an amount equal to three (3) times the Employee’s Base Amount (as
defined in section 280G(b)(3)(A) of the Code). If the amount of the Payment
would need to reduced by ten percent (10%) or more of its total value in order
to equal an amount less than three (3) times the Base Amount, then the Employee
shall be entitled to receive an additional payment (a “Gross Up Payment”) from
the Partnership in an amount such that the net amount retained by the Employee,
after deduction of the Excise Tax on the Payment and any federal, state and
local income tax and the Excise Tax on the Gross Up Payment, and any interest,
penalties or additions to tax payable by the Employee with respect thereto,
shall be equal to the total present value (using the applicable federal rate as
defined in section 1274(d) of the Code in such calculation) of the Payment at
the time such Payment is to be made. If, on the other hand, after a reduction of
less than ten percent (10%) of its total value, the Payment equals an amount
less than three (3) times the Base Amount, then the amount of the Payment will
be accordingly reduced and the Employee will not be entitled to a Gross Up
Payment.
(b)    Calculation of Gross Up Payment. Subject to the provisions of paragraph
(c) of this Section 4, all determinations required to be made under Section 4,
including whether and when a Gross Up Payment is required and the amount of such
Gross Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm selected by
the Partnership and reasonably acceptable to the Employee (the “Accounting
Firm”), which shall be retained to provide detailed supporting calculations both
to the Partnership and the Employee within fifteen (15) business days of the
receipt of notice from the Partnership that there has been a Payment, or such
earlier time as is requested by the Partnership. All fees and expenses of the
Accounting Firm shall be borne solely by the Partnership. Any Gross Up Payment,
as determined pursuant to this Section 4, shall be paid by the Partnership to
the Employee as of the later to occur of (i) five (5) days prior to the due date
for the payment of any Excise Tax or (ii) five (5) days after the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Partnership and the Employee. As a result of the uncertainty
in the application of section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross Up
Payments which should have been made will not have been made by the Partnership
(“Underpayment”), consistent with the


A-8



--------------------------------------------------------------------------------



Exhibit 10.47


calculations required to be made hereunder. In the event that the Partnership
exhausts its remedies pursuant to paragraph (c) of this Section 4 and the
Employee thereafter is required to make payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Partnership to or for
the benefit of the Employee.
(c)    Contested Taxes. The Employee shall notify the Partnership in writing of
any claim by the Internal Revenue Service that, if successful, would result in
an Underpayment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Employee is informed in writing of
such claim and shall apprise the Partnership of the nature of such claim and the
date on which such claim is requested to be paid or appealed. The Employee shall
not pay such claim prior to the expiration of the 30 day period following the
date on which it gives such notice to the Partnership (or such shorter period
ending on the date than any payment of taxes with respect to such claim is due).
If the Partnership notifies the Employee in writing prior to the expiration of
such period that it desires to contest such claim, the Employee shall:
(i)    give the Partnership any information reasonably requested by the
Partnership relating to such claim;
(ii)    take such action in connection with contesting such claim as the
Partnership shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Partnership; and
(iii)    permit the Partnership to participate in any proceedings relating to
such claim;
provided, however, that the Partnership shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Employee harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
paragraph (c), the Partnership shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or to contest the claim
in any permissible manner, and the Employee agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Partnership shall
determine; provided, however, that if the Partnership directs the Employee to
pay such claim and sue for a refund, the Partnership shall advance the amount of
such payment to the Employee, on an interest-free basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Employee
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Partnership’s control of the
contest shall be limited to issues with respect to which a Gross Up Payment
would be payable hereunder and the Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.


A-9



--------------------------------------------------------------------------------



Exhibit 10.47


Notwithstanding the foregoing, the Employee shall not be entitled to any advance
that would be deemed a violation of section 402(a) (Enhanced Conflict of
Interest Provisions) of the Sarbanes-Oxley Act of 2002.
(d)    Refunds. If, after the receipt by the Employee of an amount advanced by
the Partnership pursuant to this Section 4, the Employee becomes entitled to
receive any refund with respect to such claim, the Employee shall (subject to
the Partnership’s complying with the requirements of Section 4(c)) promptly pay
to the Partnership the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).
Section 5:     Certain Covenants by the Employee
(a)    Protection of Confidential Information. The Employee acknowledges that in
the course of his employment, the Employee has obtained confidential,
proprietary and/or trade secret information of HFC, the General Partner, and the
Partnership, relating to, among other things, (i) programs, strategies,
information or materials related to the business, services, manner of operation
and activities of HFC, the General Partner, and the Partnership, (ii) customers,
clients or prospects of HFC, the General Partner, and the Partnership,
(iii) computer hardware or software used in the course of the business of HFC,
the General Partner, and the Partnership, and (iv) marketing strategies or other
activities of HFC, the General Partner, and the Partnership from or on behalf of
any of their clients, (hereinafter collectively referred to as “Confidential
Information”); provided, however, that, for purposes of this Agreement, the term
Confidential Information shall not include any information that is known
generally to the public or accessible to a third party on an unrestricted basis.
The Employee recognizes that such Confidential Information has been developed by
HFC, the General Partner, and the Partnership at great expense; is a valuable,
special and unique asset of HFC, the General Partner, and the Partnership which
is used in their business to obtain competitive advantage over their
competitors; is and shall be proprietary to HFC, the General Partner, and the
Partnership; is and shall remain the exclusive property of HFC, the General
Partner, and the Partnership; and, is not to be transmitted to any other person,
entity or thing. Accordingly, as a material inducement to the Partnership to
enter into this Agreement with the Employee and in partial consideration for the
compensation payable hereunder to the Employee, the Employee hereby:
(i)    warrants and represents that he has not disclosed, copied, disseminated,
shared or transmitted any Confidential Information to any person, firm,
corporation or entity for any reason or purpose whatsoever, except in the course
of carrying out the Employee’s duties and responsibilities of employment;
(ii)    agrees not to so disclose, copy, disseminate, share or transmit any
Confidential Information in the future;
(iii)    agrees not to make use of any Confidential Information for his own
purposes or for the benefit of any person, firm, corporation or other entity,
except that, in the course of carrying out the Employee’s duties and
responsibilities of employment, the Employee may use Confidential Information
for the benefit of any Affiliate of the Partnership;


A-10



--------------------------------------------------------------------------------



Exhibit 10.47


(iv)    warrants and represents that all Confidential Information in his
possession, custody or control that is or was a property of HFC, the General
Partner, and/or the Partnership has been or shall be returned to HFC, the
General Partner, and/or the Partnership, as applicable, by or on the date of the
Employee’s termination; and
(v)    agrees that he will not reveal, or cause to be revealed, this Agreement
or its terms to any third party (other than the Employee’s attorney, tax
advisor, or spouse), except as required by law.
The Employee’s covenants in this Section 5(a) are in addition to, and do not
supercede, the Employee’s obligations under any confidentiality, invention or
trade secret agreements executed by the Employee, or any laws protecting the
Confidential Information.
(b)    Extent of Restrictions. The Employee acknowledges that the restrictions
contained in Section 5(a) correctly set forth the understanding of the parties
at the time this Agreement is entered into, are reasonable and necessary to
protect the legitimate interests of HFC, the General Partner, and the
Partnership, and that any violation will cause substantial injury to HFC, the
General Partner, and/or the Partnership. In the event of any such violation,
HFC, the General Partner, and/or the Partnership shall be entitled, in addition
to any other remedy, to preliminary or permanent injunctive relief. If any court
having jurisdiction shall find that any part of the restrictions set forth in
this Agreement are unreasonable in any respect, it is the intent of the parties
that the restrictions set forth herein shall not be terminated, but that this
Agreement shall remain in full force and effect to the extent (as to time
periods and other relevant factors) that the court shall find reasonable.
Section 6:     Miscellaneous
(a)    Tax Withholding. All payments required to be made to the Employee under
this Agreement shall be subject to withholding of amounts relating to income
tax, excise tax, employment tax and other payroll taxes to the extent required
to be withheld pursuant to applicable law or regulation.
(b)    No Mitigation; Offset. The Employee shall be under no obligation to
minimize or mitigate damages by seeking other employment, and the obtaining of
any such other employment shall in no event effect any reduction of obligations
hereunder for the payments or benefits required to be provided to the Employee,
except as specifically provided in Section 3(a)(iii) above with respect to
medical and dental benefits coverage. The obligations of the Partnership
hereunder shall not be affected by any set-off or counterclaim rights which any
party may have against the Employee; provided, however, that the Partnership may
offset any amounts owed to the Partnership by the Employee against any amounts
owed to the Employee by the Partnership hereunder.
(c)    Overpayment. If, due to mistake or any other reason, the Employee
receives benefits under this Agreement in excess of what this Agreement
provides, the Employee shall repay the overpayment to the Partnership in a lump
sum within thirty (30) days of notice of the amount of overpayment. If the
Employee fails to so repay the overpayment, then, without limiting any other
remedies available to the Partnership, the Partnership may deduct the amount of
the overpayment from any other benefits which become payable to the Employee
under this Agreement or otherwise.


A-11



--------------------------------------------------------------------------------



Exhibit 10.47


(d)    Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable, then
such provision shall be modified or restricted to the extent necessary to make
such provision valid, binding and enforceable, or if such provision cannot be
modified or restricted, then such provision shall be deemed to be excised from
this Agreement, provided that the binding effect and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired in any
manner. No waiver by a party of any provisions or conditions of this Agreement
shall be deemed a waiver of similar or dissimilar provisions and conditions at
the same time or any prior or subsequent time.
(e)    Successors and Assigns. This Agreement and all rights hereunder are
personal to the Employee and shall not be assignable by the Employee; provided,
however, that any amounts that shall have become payable under this Agreement
prior to the Employee’s death shall inure to the benefit of the Employee’s heirs
or other legal representatives, as the case may be. This Agreement shall be
binding upon and inure to the benefit of the Partnership and any successor of
the Partnership. The Partnership shall require any successor to all or
substantially all of the business and/or assets of the Partnership to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Partnership would be required to perform if no succession had
taken place. Upon such assumption by the successor, the Partnership
automatically shall be released from all liability hereunder (and all references
to the Partnership herein shall be deemed to refer to such successor). In the
event a successor does not assume this Agreement, the benefits payable pursuant
to Section 3(a) will be paid immediately prior to the Change in Control.
(f)    Entire Agreement. Except as otherwise specifically provided herein, this
Agreement constitutes the entire agreement between the parties respecting the
subject matter hereof and supersedes any prior agreements respecting severance
benefits upon a Change in Control. No amendment to this Agreement shall be
deemed valid unless in writing and signed by the parties. A waiver of any term,
covenant, agreement or condition contained in this Agreement shall not be deemed
a waiver of any other term, covenant, agreement or condition, and any waiver of
any default in any such term, covenant, agreement or condition shall not be
deemed a waiver of any later default thereof or of any other term, covenant,
agreement or condition.
(g)    Notices. Any notice required or permitted to be given by this Agreement
shall be effective only if in writing, delivered personally or by courier or by
facsimile transmission or sent by express, registered or certified mail, postage
prepaid, to the parties at the addresses hereinafter set forth, or at such other
places that either party may designate by notice to the other.
Notice to the Employee shall be addressed to the employee’s then current work
address.
Notice to the Partnership shall be addressed to:
Holly Energy Partners, L.P.
2828 N. Harwood
Suite 1300
Dallas, Texas 75201
Attn: General Counsel


A-12



--------------------------------------------------------------------------------



Exhibit 10.47


(h)    Governing Law. Notwithstanding any conflicts of law or choice of law
provision to the contrary, this Agreement shall be construed and interpreted
according to the laws of the State of Texas.
(i)    No Right to Continued Employment. Nothing in this Agreement shall confer
on the Employee any right to continue in the employ of HFC, the General Partner
or the Partnership or interfere in any way (other than by virtue of requiring
payments or benefits as expressly provided herein) with the right of HFC, the
General Partner or the Partnership, as applicable, to terminate the Employee’s
employment at any time.
(j)    Unfunded Obligation. Any payments hereunder shall be made out of the
general assets of the Partnership. The Employee shall have the status of general
unsecured creditor of the Partnership, and the Agreement constitutes a mere
promise by the Partnership to make payments under this Agreement in the future
as and to the extent provided herein.
(k)    Arbitration. All claims, demands, causes of action, disputes,
controversies or other matters in question ("Claims"), whether or not arising
out of this Agreement or the Employee’s service (or termination from service)
with HFC, the General Partner, or the Partnership, whether arising in contract,
tort or otherwise and whether provided by statute, equity or common law, that
HFC, the General Partner, or the Partnership may have against the Employee or
that the Employee may have against HFC, the General Partner, the Partnership, or
their parents, Subsidiaries or Affiliates, or against each of the foregoing
entities' respective officers, directors, employees or agents in their capacity
as such or otherwise, shall be submitted to binding arbitration, if such Claim
is not resolved by the mutual written agreement of the Employee and the
Partnership, or otherwise, within 30 days after notice of the dispute is first
given. Claims covered by this Section 6(k) include, without limitation, claims
by the Employee for breach of this Agreement, wrongful termination,
discrimination (based on age, race, sex, disability, national origin, sexual
orientation, or any other factor), harassment and retaliation. Any arbitration
shall be conducted in accordance with the Federal Arbitration Act ("FAA") and,
to the extent an issue is not addressed by the FAA, with the then-current
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association ("AAA") or such other rules of the AAA as are applicable
to the claims asserted. If a party refuses to honor its obligations under this
Section 6(k), the other party may compel arbitration in either federal or state
court. The arbitrator shall apply the substantive law of Texas (excluding
choice-of-law principles that might call for the application of some other
jurisdiction's law) or federal law, or both as applicable to the claims
asserted. The arbitrator shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability or enforceability or formation of
this Agreement (including this Section 6(k)), including any claim that all or
part of the Agreement is void or voidable and any claim that an issue is not
subject to arbitration. The results of arbitration will be binding and
conclusive on the parties hereto. Any arbitrator's award or finding or any
judgment or verdict thereon will be final and unappealable. All parties agree
that venue for arbitration will be in Dallas, Texas, and that any arbitration
commenced in any other venue will be transferred to Dallas, Texas, upon the
written request of any party to this Agreement. In the event that an arbitration
is actually conducted pursuant to this Section 6(k), the party in whose favor
the arbitrator renders the award shall be entitled to have and recover from the
other party all costs and expenses incurred, including reasonable attorneys'
fees, reasonable costs and other reasonable expenses


A-13



--------------------------------------------------------------------------------



Exhibit 10.47


pertaining to the arbitration and the enforcement thereof and such attorneys
fees, costs and other expenses shall become a part of any award, judgment or
verdict. Any and all of the arbitrator's orders, decisions and awards may be
enforceable in, and judgment upon any award rendered by the arbitrator may be
confirmed and entered by any federal or state court having jurisdiction. All
privileges under state and federal law, including attorney-client, work product
and party communication privileges, shall be preserved and protected. The
decision of the arbitrator will be binding on all parties. Arbitrations will be
conducted in such a manner that the final decision of the arbitrator will be
made and provided to the Employee and the Partnership no later than 120 days
after a matter is submitted to arbitration. All proceedings conducted pursuant
to this agreement to arbitrate, including any order, decision or award of the
arbitrators, shall be kept confidential by all parties. EMPLOYEE ACKNOWLEDGES
THAT, BY SIGNING THIS AGREEMENT, EMPLOYEE IS WAIVING ANY RIGHT THAT EMPLOYEE MAY
HAVE TO A JURY TRIAL OR A COURT TRIAL OF ANY SERVICE RELATED CLAIM ALLEGED BY
EMPLOYEE.
(l)    Injunctive Relief. The Employee recognizes and acknowledges that, in the
event of a breach or threatened breach by the Employee of the provisions of this
Agreement, the Partnership shall be entitled to an injunction to enforce the
provisions hereof, without any requirement for the securing or posting of any
bond in connection with such remedy, in addition to pursuing its other legal
remedies.
(m)    Captions and Headings. Captions and paragraph headings are for
convenience only, are not a part of this Agreement and shall not be used to
construe any provision of this Agreement.
(n)    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but both of which when taken together shall
constitute one Agreement.




[SIGNATURE PAGE FOLLOWS]


A-14



--------------------------------------------------------------------------------



Exhibit 10.47


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
HOLLY ENERGY PARTNERS, L.P.


By:    HEP Logistics Holdings, L.P.,
Its General Partner


By:    Holly Logistics Services, L.L.C.,
Its General Partner


By:    ____________________________________
Name:    Michael C. Jennings
Its:    Chief Executive Officer




HOLLYFRONTIER CORPORATION
(solely for purposes of Section 3(d))


By:    _________________________________
Name:    Michael C. Jennings
Its:    Chief Executive Officer and President




EMPLOYEE




        
NAME




EXHIBIT A
AGREEMENT AND RELEASE
This Agreement and Release (“Release”) is entered into between you, the
undersigned employee, and Holly Energy Partners, a Delaware limited partnership
(the “Company”), in connection with the Change in Control Agreement between you
and the Company dated DATE (the “Change in Control Agreement”). You have [___]
days to consider this Release, which you agree is a reasonable amount of time.
While you may sign this Release prior to the expiration of this [___]-day
period, you are not to sign it prior to _________ ___, 20__.
1.    Definitions.


A-15



--------------------------------------------------------------------------------



Exhibit 10.47


    (a)    “Released Parties” means the Company, HollyFrontier Corporation
(“HFC”), Holly Logistic Services, L.L.C. (“HLS”), and their past, present and
future parents, subsidiaries, divisions, successors, predecessors, employee
benefit plans and affiliated or related companies, and also each of the
foregoing entities’ past, present and future owners, officers, directors,
stockholders, investors, partners, managers, principals, members, committees,
administrators, sponsors, executors, trustees, fiduciaries, employees, agents,
assigns, representatives and attorneys, in their personal and representative
capacities. Each of the Released Parties is an intended beneficiary of this
Release.
    (b)    “Claims” means all theories of recovery of whatever nature, whether
known or unknown, recognized by the law or equity of any jurisdiction. It
includes but is not limited to any and all actions, causes of action, lawsuits,
claims, complaints, petitions, charges, demands, liabilities, indebtedness,
losses, damages, rights and judgments in which you have had or may have an
interest. It also includes but is not limited to any claim for wages, benefits
or other compensation; provided, however that nothing in this Release will
affect your entitlement to benefits pursuant to the terms of any employee
benefit plan (as defined in the Employee Retirement Income Security Act of 1974,
as amended) sponsored by the Company or one of its Affiliates in which you are a
participant. The term Claims also includes but is not limited to claims asserted
by you or on your behalf by some other person, entity or government agency.
2.    Consideration. The Company agrees to pay you the consideration set forth
in Section 3(a) of the Change in Control Agreement. The Company will make this
payment to you within 15 days of the date you sign this Release (and return it
to the Company). You acknowledge that the payment that the Company will make to
you under this Release is in addition to anything else of value to which you are
entitled and that the Company is not otherwise obligated to make this payment to
you.
3.    Release of Claims.
    (a)    You, on behalf of yourself and your heirs, executors, administrators,
legal representatives, successors, beneficiaries, and assigns, unconditionally
release and forever discharge the Released Parties from, and waive, any and all
Claims that you have or may have against any of the Released Parties arising
from your employment with HFC, HLS, or the Company, the termination thereof, and
any other acts or omissions occurring on or before the date you sign this
Release.
    (b)    The release set forth in Paragraph 3(a) includes, but is not limited
to, any and all Claims under (i) the common law (tort, contract or other) of any
jurisdiction; (ii) the Rehabilitation Act of 1973, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, and any other federal, state and local statutes, ordinances,
employee orders and regulations prohibiting discrimination or retaliation upon
the basis of age, race, sex, national original, religion, disability, or other
unlawful factor; (iii) the National Labor Relations Act; (iv) the Employee
Retirement Income Security Act; (v) the Family and Medical Leave Act; (vi) the
Fair Labor Standards Act; (vii) the Equal Pay Act; (viii) the Worker Adjustment
and Retraining Notification Act; and (ix) any other federal, state or local law.


A-16



--------------------------------------------------------------------------------



Exhibit 10.47


    (c)    In furtherance of this Release, you promise not to bring any Claims
against any of the Released Parties in or before any court or arbitral
authority.
5.    Acknowledgment. You acknowledge that, by entering into this Release,
neither HFC, HLS, nor the Company admits to any wrongdoing in connection with
your employment or termination, and that this Release is intended as a
compromise of any Claims you have or may have against the Released Parties. You
further acknowledge that you have carefully read this Release and understand its
final and binding effect, have had a reasonable amount of time to consider it,
have had the opportunity to seek the advice of legal counsel of your choosing,
and are entering this Release voluntarily. In addition, you hereby certify your
understanding that you may revoke the Release by providing written notice
thereof to the Company within seven (7) days following execution of the Release
and that, upon such revocation, this Release will not have any further legal
effect.
6.    Applicable Law. This Release shall be construed and interpreted pursuant
to the laws of the State of Texas without regard to its choice of law rules and
shall be subject to the arbitration clause set forth in Section 6(k) of the
Change in Control Agreement.
7.    Severability. Each part, term, or provision of this Release is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term, or provision is invalid,
void, or unenforceable, this Release has been made with the clear intention that
the validity and enforceability of the remaining parts, terms and provisions
shall not be affected thereby. If any part, term, or provision is so found
invalid, void or unenforceable, the applicability of any such part, term, or
provision shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.


            [SIGNATURE PAGE FOLLOWS]


A-17



--------------------------------------------------------------------------------



Exhibit 10.47


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.


HOLLY ENERGY PARTNERS, L.P. EMPLOYEE


By: HEP Logistics Holdings, L.P., By: ________________________________
Its General Partner NAME
Date: _______________________________
By: Holly Logistics Services, L.L.C.,
Its General Partner




By:        
Name: Michael C. Jennings
Title: Chief Executive Officer


























US 4898669v.2


A-18

